CORSON, J.
(concurring specially). I fully concur in affirming the judgment and order denying a new trial in this case, but I prefer to place my concurrence upon the ground that the record discloses no reversible error. Upon a careful examination of the abstract and brief of counsel I am satisfied that the findings of the court are fully supported by the evidence, that its conclusions of law are correct, and that the court committed no error in its rulings upon the admission or exclusion of evidence.